PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On May 23,2008, claimant Lawrence R. Moore was driving north on W.Va. Route 2 near Warwood when his vehicle struck a hole that was approximately four feet long, two feet wide, and twelve inches deep. The vehicle’s passenger-side tires sustained damage from the incident.
2. Respondent was responsible for the maintenance of W.Va. Route 2 which it failed to maintain properly on the date of this incident.
3. As a result of this incident, claimants’ vehicle sustained damage in the amount of $265.51.
4. The amount of $265.51 for the damages is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of W.Va. Route 2 on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimants ’ vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimants may make a recovery for their loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $265.51.
Award of $265.51.